Exhibit 10.77

 

Vornado Realty, L.P.
888 Seventh Avenue
New York, NY  10019

 

March 17, 2005

 

Global Toys Acquisition, LLC
c/o Vornado Realty, L.P.
888 Seventh Avenue
New York, NY  10019

 

Re:          Equity Commitment

 

Ladies and Gentlemen:

 

Reference is made to the Agreement and Plan of Merger, dated as of the date
hereof (the “Agreement”), among Toys “R” Us, Inc., a Delaware corporation (the
“Company”), Global Toys Acquisition, LLC, a Delaware limited liability company
(“Parent”), and Global Toys Acquisition Merger Sub, Inc., a Delaware corporation
(“Acquisition Sub”).  Capitalized terms used and not otherwise defined herein
have the meanings ascribed to them in the Agreement.

 

By signing a counterpart hereof and upon receipt by Parent of an executed
counterpart from the undersigned (the “Investor”), Investor agrees with Parent
that, subject to the satisfaction or waiver by Investor of each of the
conditions set forth in Sections 7.1 and 7.2 of the Agreement (other than any
conditions the failure of which to be satisfied has arisen out of the willful
and material breach by Parent or Acquisition Sub of any of their respective
obligations under the Agreement), at or prior to the Closing, Investor will
contribute, or cause to be contributed, to Parent up to the Contribution Amount
set forth on Annex A opposite Investor’s name for the purpose of funding the Per
Share Merger Consideration pursuant to and in accordance with the Agreement and
to satisfy any liabilities of Parent or Acquisition Sub arising out of the
willful and material breach of any of their respective obligations under the
Agreement.  Investor will not be under any obligation pursuant to the preceding
sentence unless all of the foregoing conditions precedent to Parent’s obligation
to consummate the transactions contemplated by the Agreement on the Closing Date
have been satisfied or waived by the Investor.  In addition, Investor will not
be under any obligation under any circumstances to contribute or cause to be
contributed to Parent more than the Contribution Amount set forth on Annex A
opposite such Investor’s name and Investor shall not have any liability arising
out of this letter agreement to any Person in excess of such Contribution
Amount.

 

--------------------------------------------------------------------------------


 

Global Toys Acquisition, LLC
March 17, 2005

 

Notwithstanding anything that may be expressed or implied herein, each of Parent
and the Investor, by its acceptance of the benefits hereof, covenants, agrees
and acknowledges that, no Person other than the undersigned shall have any
obligation hereunder and that, notwithstanding that the Investor is a
partnership, no recourse hereunder or under any documents or instruments
delivered in connection herewith shall be had against any current or future
officer, agent or employee of the Investor or against any current or future
general or limited partner of the Investor or any current or future director,
officer, employee, general or limited partner, member, Affiliate or assignee of
any of the foregoing, whether by the enforcement of any assessment or by any
legal or equitable proceeding, or by virtue of any statute, regulation or other
applicable law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any current or future officer, agent or employee of the Investor or any current
or future general or limited partner of the Investor or any current or future
director, officer, employee, general or limited partner, member, Affiliate or
assignee of any of the foregoing, as such, for any obligations of the Investor
hereunder or any documents or instruments delivered in connection herewith or
for any claim based on, in respect of, or by reason of, such obligations or
their creation.

 

Nothing set forth herein contains or gives, or shall be construed to contain or
to give, any Person other than Parent (including any Person acting in a
representative capacity) any remedies under or by reason of, or any rights to
enforce or cause Parent to enforce, the commitments set forth herein.

 

Investor shall be entitled to assign all or a portion of its obligations
hereunder to one or more Persons that agree to assume Investor’s obligations
hereunder, provided Investor shall remain obligated to perform its obligations
hereunder to the extent not performed by such Person(s).  Except as provided
above, this letter agreement shall not be assignable without the consent of each
of the parties hereto.

 

If the Agreement is terminated pursuant to Section 8.1 of the Agreement (other
than pursuant to Section 8.1(d)(i) of the Agreement or otherwise pursuant to a
willful and material breach by Parent or Acquisition Sub of their respective
obligations under the Agreement), all obligations hereunder shall expire
automatically upon such termination without any further obligations of the
Investor hereunder.  Notwithstanding the foregoing parenthetical, all
obligations of the Investor hereunder shall expire automatically 6 months after
the termination of the Agreement for any reason without any further obligations
of the Investor hereunder, except with respect to claims arising from lawsuits
filed by the Company against Parent or Acquisition Sub prior to such 6th month
anniversary alleging damages or harm to the Company and/or its stockholders as a
result of a material and willful breach by Parent or Acquisition Sub of their
respective obligations under the Agreement.

 

This letter agreement may be executed in counterparts and shall become effective
only upon (i) execution of the Agreement by all parties thereto, and (ii)
receipt by Parent of executed a counterpart of this letter agreement by the
Investor.  This letter

 

2

--------------------------------------------------------------------------------


 

Global Toys Acquisition, LLC
March 17, 2005

 

agreement constitutes the entire agreement, and supersedes all prior agreements
and understandings, both written and oral, between Parent and the Investor with
respect to the subject matter hereof. This letter agreement may be amended or
modified only with the written consent of the parties hereto, and with the
written consent of the Company if such amendment or modification is adverse to
the Company.  This letter agreement shall be governed by the laws of the State
of Delaware, without giving effect to any choice of law, provision or rule that
would cause the application of the laws of any other jurisdiction. In addition,
each of the parties hereto (i) consents to submit itself to the personal
jurisdiction of the Court of Chancery or other courts of the State of Delaware
in the event any dispute arises out of this letter agreement or any of the
transactions contemplated by the Agreement, (ii) agrees that it will not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from such court, (iii) agrees that it will not bring any action relating
to this letter agreement or any of the transactions contemplated by the
Agreement in any court other than the Court of Chancery or other courts of the
State of Delaware and (iv) to the fullest extent permitted by Law, consents to
service being made through the notice procedures set forth in Section 9.3 of the
Agreement.

 

[Signature page follows]

 

3

--------------------------------------------------------------------------------


 

Global Toys Acquisition, LLC
March 17, 2005

 

 

Very truly yours,

 

 

 

VORNADO REALTY, L.P.

 

 

 

By:

VORNADO REALTY TRUST

 

 

its General Partner

 

 

By:

/s/Michael D. Fascitelli

 

 

Name: Michael D. Fascitelli

 

Title: President

 

4

--------------------------------------------------------------------------------


 

ANNEX A

 

Investor

 

Contribution Amount

 

 

 

Vornado Realty, L.P.

 

 

$400.0 million

 

--------------------------------------------------------------------------------